Citation Nr: 1140441	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his case is not ripe for appellate review, as the most recent VA examination took place in December 2006. The Veteran argues that his symptoms have increased in severity since the time of his last VA examination and therefore, he requires a new examination to determine his current rating.

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorder has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his PTSD, a new examination is in order.

Additionally, in a May 2010 statement, the Veteran reported that he was taking an early retirement due to the effects of his PTSD symptoms.  While the Veteran has not explicitly raised a claim for TDIU, TDIU is an element of all appeals of an increased rating.  Therefore, the RO/AMC must consider whether the Veteran is entitled to TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must supply the Veteran with a VA Form 21-8940 so that he may provide VA with information regarding his current employment status and income and notify the Veteran that he must return this form to VA for consideration of a claim for entitlement to TDIU. 

2. The RO/AMC must provide the Veteran with sufficient notice, as required by the Veterans Claims Assistance Act of 2000, for adjudication of the issue of entitlement to a TDIU. 

3. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

4. After the passage of a reasonable amount of time, the RO/AMC must schedule the Veteran for a psychiatric examination to be conducted by an appropriately qualified examiner. The following considerations will govern the examination: 

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand. 

b. The examiner must respond fully to the following inquiries, and provide the medical basis or bases for any conclusions reached: 

i. What is the severity of the Veteran's PTSD, with respect to the existence and extent (or frequency, as appropriate) of: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations. The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's PTSD. 

ii. Does the Veteran's service- connected disorder PTSD, along with any other service-connected disorder(s), singly or in combination, preclude the Veteran from substantially gainful employment? In discussing the relevant clinical findings, the examiner must state the extent to which both social and occupational functioning are limited by the Veteran's PTSD. 

5. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6. The RO/AMC must then readjudicate the claim of entitlement to an increased rating in excess of 50 percent for PTSD and a TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


